Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-10-1999

Hull v. Kyler
Precedential or Non-Precedential:

Docket 97-7551




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Hull v. Kyler" (1999). 1999 Decisions. Paper 253.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/253


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed September 10, 1999

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

NO. 97-7551

LARRY GENE HULL, Appellant

v.

KENNETH KYLER, Superintendent;
PA ATTORNEY GENERAL

On Appeal From the United States District Court
For the Middle District of Pennsylvania
(D.C. Civ. No. 97-cv-00353)
District Judge: Honorable Malcolm Muir

Argued: July 13, 1999

Before: BECKER, Chief Judge, ROTH, and RENDELL,
Circuit Judges.

(Filed: September 10, 1999)

ORDER AMENDING SLIP OPINION

The slip opinion filed in the above case on August 23,
1999 is hereby amended as follows:

1. On page 7, line 16, the word "retrying" should be
changed to "trying."

2. On page 40, second full paragraph, line 1, the word
"retry" should be "try"; on line 2, the word "retrial" should
be "trial"; and on line 6, the word "retrying" should be
changed to "trying."

3. On page 40, third full paragraph, line 4, the word
"retried" should be changed to "tried."
4. On page 41, line 1, the word "retry" should be
changed to "try."

       BY THE COURT:

       /s/ Edward R. Becker
       Chief Judge

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               2